The prisoner was indicted for rape upon "Lila" Hatcher. On the trial the evidence showed that it had been committed on "Liza" Hatcher. The prisoner's counsel insisting that the names were not idem sonans, and that there was a fatal variance between the charge and the proof, the court granted the motion of the (669)  prisoner and instructed the jury to find the defendant not guilty of rape upon "Lila" Hatcher, but held him to appear at the next term of court to answer the charge of committing rape upon "Liza" Hatcher. This bill was so found, and when the prisoner was put upon trial his counsel pleaded "former jeopardy."
The court properly overruled the plea of former jeopardy. The names might well have been held idem sonans, or, at the most, an immaterial variance, and the former trial should have proceeded. S. v. Lane,80 N.C. 407; S. v. Collins, 115 N.C. 716, and numerous instances there collected; 29 Cyc., 272-277; 21 A. and E. (2d Ed.), 313316.
But the prisoner having been discharged on the former trial at his own instance, cannot now avail himself of this defense. In 12 Cyc., 266, it is said: "Where the accused has secured a decision that an indictment is void, or has procured its being quashed, or has been granted an instruction based on its defective character, directing the jury to acquit, he is estopped, when subsequently indicted, to assert that the former indictment was valid," citing U.S. v. Jones, 31 Fed., 725; Joy v. State, 14 Ind. 139; S.v. Meekins, 41 La. Ann., 543.
On the same page, 12 Cyc., 266, it is further said: "If the accused is acquitted by the direction of the court on the ground of material variance, he cannot plead the acquittal as a bar, for he has never been in jeopardy, and when tried on a new indictment, the crime then alleged is not the same as in former indictment. And it has been held that if the accused on the prior trial maintained that the variance was material, and the court directed a verdict of acquittal on that ground, he cannot subsequently on his plea of former acquittal allege or prove that it was not material," citing very many cases which sustain this proposition; among them, S. v.Birmingham, 44 N.C. 120; S. v. Revels, ib., 200; S. v. Sherrill,82 N.C. 694.
Where a verdict of acquittal is directed at the request of defendant upon the ground that the indictment is fatally defective, he cannot, on *Page 553 
being again prosecuted, claim that the former indictment was in fact good, and that he has been in jeopardy under it." 17 A.    (670) E. (2 Ed.), 615, and cases there cited.
Clark Criminal Law, sec. 174, says that a defendant may waive his right to plead former jeopardy, either expressly or impliedly, in many cases, citing instances, and among them specifies, "where he procures a verdict or judgment to be set aside on his motion in arrest or for a new trial." In 2 Russell Crimes, 61, the same is held as to this same offense, citing numerous authorities. In 1 Archbold Pleading (8 Ed.), 344, are many decisions to the same effect. Among the cases there cited are Com v.Mortimer, 2 Virg., Cases, 325, which holds that where "a prisoner is acquitted of burning the barn of Josiah Thompson, he cannot plead this acquittal in bar of indictment for burning the barn of Josiah Thompson, the real owner, when the acquittal was on the ground that the name of the true owner was not set out properly on the first indictment."
While, as we have said, the court on the first trial should have held that the names were idem sonans, or certainly should have held that the variance was immaterial under Revisal, 3254, yet, as the defendant insisted upon the alleged defect in the bill, and procured the judge to direct the verdict of not guilty upon the ground of that variance, upon all the authorities as well as upon the reason of the thing, he cannot now insist that he was in jeopardy on the former trial. The judge having held, at his instance, that there was no evidence to connect him with an assault upon Lila Hatcher, he cannot now contend that he was in jeopardy on a trial for an assault upon Liza Hatcher. This would be trifling with the administration of justice. Of course, counsel are at liberty to ascertain how any proposition of law that is respectfully made and urged "will strike the court." But the court cannot be impressed with the suggestion that the prisoner was put in jeopardy on a former trial when the court held, at the instance of the prisoner himself, that he was not charged with the offense for which the judge bound him over to the succeeding term, at which this indictment was signed and upon which he has now been convicted.
The other exceptions do not require discussion except the       (671) seventh, which is that one of the jurors who tried the prisoner was on the grand jury which found the first bill, on which the defendant was acquitted. Aside from the fact that it was not this bill, it does not appear, even if it were this bill, that he voted in passing upon it. He may not have been present when the bill was found. On his voirdire the juror stated that he had not formed nor expressed an opinion *Page 554 
as to the guilt or innocence of the prisoner. There is nothing to show to the contrary. Certainly we cannot presume that the juror answered untruly.
It has always been held by us that a motion to set aside the verdict because of a defect as to one of the jurors comes too late after verdict, and addressed itself only to the discretion of the court. Walker, J., in S.v. Lipscomb, 134 N.C. 697. In that case it was shown that the juror was under 21 years of age. In S. v. Maultsby, 130 N.C. 664, the same ruling was made where a relationship was discovered after verdict between the prosecuting witness and a juror, and the court there cited many other cases where a disqualification of a juror on divers grounds had been found after verdict, and in all which cases the court held that the matter rested in the discretion of the trial judge, and that the refusal of the motion was not reviewable on appeal.
We will merely mention as to exception 5, that statements made to an officer are not incompetent simply because the defendant was at the time in custody or jail, unless there was duress, threats, or inducements, S. v.Jones, 145 N.C. 471; S. v. Bohanon, 142 N.C. 695; S. v. Horner,139 N.C. 603; S. v. Exum, 138 N.C. 600.
No error.
Cited: S. v. Christy, 170 N.C. 783.
(672)